Plaintiff in error, Frank Danna, was convicted in the county court of Choctaw county of the crime of unlawfully conveying intoxicating liquors from one point in said county to another point therein, and his punishment fixed at imprisonment in the county jail *Page 115 
for a period of six months and to pay a fine of $500 and the costs of the action.
To reverse this judgment, an appeal was attempted to be made by filing in this court on the 5th day of July, 1917, a petition in error with case-made attached. The judgment of conviction was rendered on the 20th day of April, 1917.
Section 5991, Revised Laws 1910, provides:
"In misdemeanor cases the appeal must be taken within sixty days after the judgment is rendered: Provided, however, that the trial court or judge may, for good cause shown, extend the time in which such appeal may be taken not exceeding sixty days."
A careful examination of the case-made fails to disclose that the trial court or judge made any order extending the time in which to perfect the appeal beyond the statutory period of 60 days. This court has uniformly held that the appeal must be perfected within the time prescribed by the statute where no order extending such time has been made; otherwise, this court does not acquire jurisdiction to review the judgment. Krivanek v.State, 11 Okla. Cr. 172, 144 P. 188.
For the reasons stated, the purported appeal is dismissed, and the cause remanded to the trial court, with directions to enforce its judgment.
DOYLE, P.J., and ARMSTRONG, J., concur. *Page 116